DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 12/14/2020. Claims 1-20 are pending and likewise, Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim  objected to because of the following informalities: 
Claim 3, 10 and 17 contain a phrase “the second the preferred expression form” on the last line of the claim. Correct grammar.
On the last two lines of the claims, Claim 5, 12 and 19 contain the phrases “the expression” and “list of alternative expressions”, which is not consistent with the previously used phrases “ the phrase” and “list of alternative phrases”. Correct this antecedent basis.
Claims 3, 5, 11, 12, 17 and 19 recite “suggesting”, “a” or “the”, “translation option…includes”, in the first line of the Claim. This is inconsistent with limitations in independent Claims 1, 8 and 15, being referenced, which recite “displaying, ….. a translation option”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The Independent Claims 1, 8 and 15 recites “initiating, by a processor”, “a media session that includes a first user and a second user;”, “receiving media data associated with the first user, wherein the media data is in a first expression form;”, “identifying a preferred expression form associated with the second user;”, “determining an attribute level of the first expression form associated with the first user;”, “determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user;”, “identifying whether an understanding threshold has been exceeded, wherein exceeding the understanding threshold is based, at least in part, on the attribute level and the difficulty level;”, “displaying, responsive to exceeding the understanding threshold, a translation option to the second user, wherein the translation option is based, at least in part, on the preferred expression form of the second user”.
Claim 1 Also recites “A computer-implemented method, the method comprising”.
Claim 8 also recites “A system, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising”.
Claim 15 also recites “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising”
The limitations “a media session that includes a first user and a second user;”, “receiving media data associated with the first user, wherein the media data is in a first expression form;”, “identifying a preferred expression form associated with the second user;”, “determining an attribute level of the first expression form associated with the first user;”, “determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user;”, “identifying whether an understanding threshold has been exceeded, wherein exceeding the understanding threshold is based, at least in part, on the attribute level and the difficulty level;”, “displaying, responsive to exceeding the understanding threshold, a translation option to the second user, wherein the translation option is based, at least in part, on the preferred expression form of the second user” as drafter, covers a mental process, as this could be done mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1, 8 and 15 recite “initiating, by a processor”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. 
Claim 1 Also recites “A computer-implemented method, the method comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
Claim 8 also recites “A system, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
Claim 15 also recites “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to Claims 1, 8 and 15 do not amount to more than mere instructions to apply an exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 8 and 15 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Dependent Claims 2, 9 and 16 recites the additional limitations of “wherein determining the attribute level of the first user includes: detecting one or more attributes associated with the first user in the media data associated with the first user;”, “P201908779US01Page 39 of 48analyzing the one or more attributes;”, “comparing the one or more attributes to a historical repository of attributes;”, “and generating an understanding of the one or more attributes associated with the first user.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 2, 9 and 16 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 2, 9 and 16 do not contain any additional limitations.

Dependent Claims 3, 10 and 17 recite the additional limitations of “wherein suggesting the translation option further includes: prompting the first user to provide second media data in the preferred expression form;”, “capturing the media data associated with the first user during the media session;”, “and translating the media data associated with the first user to the second the preferred expression form.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 3, 10 and 17 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 3, 10 and 17 do not contain any additional limitations.

Dependent Claims 4, 11 and 18 recite the additional limitations of “wherein determining the difficulty level of the second user includes: detecting the one or more attributes of the second user during the media session;”, “analyzing the one or more attributes of the second user;”, “comparing the one or more attributes of the second user to a historical repository of attributes;”, “and generating an understanding of the one or more listener attributes of the second user.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 4, 11 and 18 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 4, 11 and 18 do not contain any additional limitations.

Dependent Claims 5, 12 and 19 recite the additional limitations of “wherein suggesting a translation option includes: P201908779US01Page 40 of 48analyzing the one or more attributes of the second user, responsive to the second user receiving the media data of the first user in the first expression form; identifying a phrase from the media data associated with the first user; identifying that the phrase, causes the understanding threshold to be exceeded; and providing the first user with a list of alternative phrases that correlate to the expression, wherein the list of alternative expressions is the translation option.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 5, 12 and 19 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 5, 12 and 19 do not contain any additional limitations.

Dependent Claims 6, 13 and 20 recite the additional limitations of “further comprising: displaying a text, wherein the text is a translation of the media data associated with the first user in the preferred expression form of the second user.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 6, 13 and 20  do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 6, 13 and 20 do not contain any additional limitations.

Dependent Claims 7 and 14 recite the additional limitations of “wherein a text of the media data associated with the first user is displayed to two or more other users in multiple languages.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 7 and 14 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 7 and 14 do not contain any additional limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 13, 15, 16,  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 20220092272 A1), and further in view of Olkha (US 20200007946 A1).

Regarding Claim 1:
Swift teaches a computer-implemented method, the method comprising: initiating, by a processor, a media session that includes a first user and a second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second user. Para [0040], Ln 3, Computer system 400 includes processors); 
receiving media data associated with the first user, wherein the media data is in a first expression form(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use); 
identifying a preferred expression form associated with the second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page); 
determining an attribute level of the first expression form associated with the first user(Para [0025], Ln 13-18, determine a readability score for the user in a language, and thus, the fluency of the user for the language..…determines a fluency of the responder in the native language of the responder); 
identifying whether an understanding threshold has been exceeded, wherein exceeding the understanding threshold is based, at least in part, on the attribute level…..(Para [0028], Ln 7-8, considering the native language efficacy of the responder. Para [0029], Ln 7-9, when the efficacy of the responder is below a threshold efficacy); 
displaying, responsive to exceeding the understanding threshold, a translation option to the second user(Para [0029], Ln 5-9, one optimal action is to translate the response from the native language to the target language, and then summarize the translated response (e.g., when the efficacy of the responder is below a threshold efficacy)), 
wherein the translation option is based, at least in part, on the preferred expression form of the second user(Para [0029], Ln 5-7, one optimal action is to translate the response from the native language to the target language. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page).
Swift does not teach determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user;
understanding threshold is based, at least in part …on….and the difficulty level.
In the same field of providing translation based on user proficiency, Olkha teaches determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation . Media data being associated with the first user is from Swift, citation above to Abstract, Ln 1-3);
understanding threshold is based, at least in part …on….and the difficulty level(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Swift, with the recipient language proficiency and media asses required proficiency of Olkha, as it allows the system to provide a translation to the user when it is determined that they cannot sufficiently understand the media, improving convenience for the user(Para [002], Ln 1-5).

Regarding Claim 2:
The combination of Swift and Olkha teaches the method of claim 1, and Swift teaches wherein determining the attribute level of the first user includes: detecting one or more attributes associated with the first user in the media data associated with the first user(Para [0025], Ln 1-3, translate program 136 determines a native language efficacy of the responder. Claim does not limit the attributes to being from the media, could be interpreted as first user from the media);  
analyzing the one or more attributes(Para [0025], Ln 9-11, determines the language efficacy of the responder by analyzing the previous communications using readability assessment techniques);  
comparing the one or more attributes to a historical repository of attributes(Para 35, ln 6-8, determines the language efficacy by retrieving the responder's previous communications in the native language);  
and generating an understanding of the one or more attributes associated with the first user(Para [0025], Ln 9-11, determines the language efficacy of the responder by analyzing the previous communications using readability assessment techniques).

Regarding Claim 6:
The combination of Swift and Olkha teaches the method of claim 1, and Swift teaches further comprising: displaying a text, wherein the text is a translation of the media data associated with the first user in the preferred expression form of the second user(Para [0016], Ln 3-4, UI 122 may be a graphical user interface … and can display text. Para [0035], Ln 1-4, FIG. 3….translated text. Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second user. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page).

Regarding Claim 8:
Swift teaches a system, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising: initiating, by a processor, a media session that includes a first user and a second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second user. Para [0040], Ln 1-4, translate program …Computer system 400 includes processors…memory); 
receiving media data associated with the first user, wherein the media data is in a first expression form(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use); 
identifying a preferred expression form associated with the second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page); 
determining an attribute level of the first expression form associated with the first user(Para [0025], Ln 13-18, determine a readability score for the user in a language, and thus, the fluency of the user for the language..…determines a fluency of the responder in the native language of the responder); 
identifying whether an understanding threshold has been exceeded, wherein exceeding the understanding threshold is based, at least in part, on the attribute level….(Para [0028], Ln 7-8, considering the native language efficacy of the responder. Para [0029], Ln 7-9, when the efficacy of the responder is below a threshold efficacy); 
displaying, responsive to exceeding the understanding threshold, a translation option to the second user(Para [0029], Ln 5-9, one optimal action is to translate the response from the native language to the target language, and then summarize the translated response (e.g., when the efficacy of the responder is below a threshold efficacy)), 
wherein the translation option is based, at least in part, on the preferred expression form of the second user(Para [0029], Ln 5-7, one optimal action is to translate the response from the native language to the target language. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page).
Swift does not teach determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user;
understanding threshold is based, at least in part …on….and the difficulty level.
In the same field of providing translation based on user proficiency, Olkha teaches determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation . Media data being associated with the first user is from Swift, citation above to Abstract, Ln 1-3);
understanding threshold is based, at least in part …on….and the difficulty level(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Swift, with the recipient language proficiency and media asses required proficiency of Olkha, as it allows the system to provide a translation to the user when it is determined that they cannot sufficiently understand the media, improving convenience for the user(Para [002], Ln 1-5).

Regarding Claim 9:
Claim 9 contains similar limitation as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 6 and is therefore rejected for the same reasons.

Regarding Claim 15:
Swift teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising: initiating, by a processor, a media session that includes a first user and a second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second user. Para [0040], Ln 1-4, translate program …Computer system 400 includes processors…memory); 
receiving media data associated with the first user, wherein the media data is in a first expression form(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use); 
identifying a preferred expression form associated with the second user(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page); 
determining an attribute level of the first expression form associated with the first user(Para [0025], Ln 13-18, determine a readability score for the user in a language, and thus, the fluency of the user for the language..…determines a fluency of the responder in the native language of the responder); 
identifying whether an understanding threshold has been exceeded, wherein exceeding the understanding threshold is based, at least in part, on the attribute level(Para [0028], Ln 7-8, considering the native language efficacy of the responder. Para [0029], Ln 7-9, when the efficacy of the responder is below a threshold efficacy); 
displaying, responsive to exceeding the understanding threshold, a translation option to the second user(Para [0029], Ln 5-9, one optimal action is to translate the response from the native language to the target language, and then summarize the translated response (e.g., when the efficacy of the responder is below a threshold efficacy)), 
wherein the translation option is based, at least in part, on the preferred expression form of the second user(Para [0029], Ln 5-7, one optimal action is to translate the response from the native language to the target language. Para [0023], Ln 8-9, determines the everyday language of the person by retrieving a preferred language from a personnel page).
Swift does not teach determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user;
understanding threshold is based, at least in part …on….and the difficulty level.
In the same field of providing translation based on user proficiency, Olkha teaches determining a difficulty level of the second user based, at least in part, on one or more attributes of the second user and the media data associated with the first user(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation . Media data being associated with the first user is from Swift, citation above to Abstract, Ln 1-3);
understanding threshold is based, at least in part …on….and the difficulty level(Para [0030], Ln 7-11, compare a language proficiency level required to comprehend the media asset and the language proficiency level of the user to determine whether to automatically provide translations, and selectively deliver an output comprising the translation).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Swift, with the recipient language proficiency and media asses required proficiency of Olkha, as it allows the system to provide a translation to the user when it is determined that they cannot sufficiently understand the media, improving convenience for the user(Para [002], Ln 1-5).

Regarding Claim 16:
	Claim 16 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations as Claim 6 and is therefore rejected for the same reasons.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift and Olkha as applied to claim 2 above, and further in view of Kochura (US 20190266241 A1).

Regarding Claim 3:
The combination of Swift and Olkha teaches the method of claim 2, and Swift teaches wherein suggesting the translation option further includes: capturing the media data associated with the first user during the media session(Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second use); 
and translating the media data associated with the first user to the second the preferred expression form((Para [0029], Ln 5-9, one optimal action is to translate the response from the native language to the target language). 
The combination of Swift and Olkha does not teach prompting the first user to provide second media data in the preferred expression form. 
In the same field of conference translation systems, Kochura teaches prompting the first user to provide second media data in the preferred expression form(Para [0037], Ln 24-19, If more than one significant fraction of the audience speaks a different language that the user also speaks..... send a prompt to the user asking if the user wants to present in any other of the languages with which the user is fluent). 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Swift and Olkha with the prompting of Kochura, as it removes the need of machine translation, which would save computing resources(Para [0037], 22-25). 

	Regarding Claim 10:
	Claim 10 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift and Olkha as applied to claim 1 above, and further in view of Yu et al (US 20190115010 A1).

Regarding Claim 4:
The combination of Swift and Olkha teaches The method of claim 1, but Swift does not teach wherein determining the difficulty level of the second user includes: detecting the one or more attributes of the second user during the media session; analyzing the one or more attributes of the second user; comparing the one or more attributes of the second user to a historical repository of attributes; and generating an understanding of the one or more listener attributes of the second user.
In the same field of translation systems, Yu teaches wherein determining the difficulty level of the second user includes: detecting the one or more attributes of the second user during the media session(Para [0125], Ln 1-4, the first information may include information indicating the level of understanding or language proficiency of the second user regarding the first speech signal formed in the first language);  
analyzing the one or more attributes of the second user(Para [0087], Ln 2-3, learn using the first information);  
comparing the one or more attributes of the second user to a historical repository of attributes(Para [0125], Ln 1-5, the first information may include information indicating the level of understanding or language proficiency of the second user regarding the first speech signal formed in the first language. The first information may be associated with a profile of the second user. Para [0144], Ln 8-11, memory 460 may store a plurality of pieces of first information respectively corresponding to a plurality of users, such as in profiles for each user. Para [0128], Ln 1-3, continuously update the first information to provide a translated result optimized to the second user);  
and generating an understanding of the one or more listener attributes of the second user(Para [0125], Ln 1-4, the first information may include information indicating the level of understanding or language proficiency of the second user regarding the first speech signal formed in the first language. Para [0128], Ln 1-3, continuously update the first information to provide a translated result optimized to the second user). 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Swift and Olkha with the information indicating language fluency of Yu, as it allows the message to be optimized for the receiving user, improving user convenience(Para [0128], Ln 1-3).

Regarding Claim 11:
Claim 11 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift, Olkha and Yu as applied to claim 4 above, and further in view of Yu, Lovitt (US 20200134026 A1), and Ideuchi et al. (US 20100057439 A1).

Regarding Claim 5:
The combination of Swift, Olkha and Yu teaches the method of claim 4, but does not teach wherein suggesting a translation option includes: P201908779US01Page 40 of 48analyzing the one or more attributes of the second user, responsive to the second user receiving the media data of the first user in the first expression form. 
In the same field of translation systems, Yu teaches wherein suggesting a translation option includes: analyzing the one or more attributes of the second user, responsive to the second user receiving the media data of the first user in the first expression form(Para [0087], Ln 1-5, receive first information and a first speech signal as input signals, learn using the first information and the first speech signal, and classify the language understanding level of the second user regarding the first speech signal);  
identifying a phrase from the media data associated with the first user(Para [0067], Ln 4-6, The audio input stream 409 may include one or more word 410 spoken by the speaking user. Para [0068], Ln 10-11, words 410 could be phrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Swift, Olkha and Yu with the information indicating language fluency of Yu, as it allows the message to be optimized for the receiving user, improving user convenience(Para [0128], Ln 1-3).
The combination of Swift, Olkha and Yu does not teach identifying a phrase from the media data associated with the first user; identifying that the phrase, causes the understanding threshold to be exceeded; and providing the first user with a…. alternative phrases that correlate to the expression, wherein the…. alternative expressions is the translation option.
	In the same field of translation systems, Lovitt teaches identifying that the phrase, causes the understanding threshold to be exceeded(Para [0080], Ln 9-15, determine that at least one of the word is spoken in a language understood by the listening user.....determination is made,  word may be heard by the listening user..... without translation. A determination on whether or not to translate the phrase is made based off of the user understanding that phrase);  
and providing the first user with a….. alternative phrases that correlate to the expression, wherein the…… alternative expressions is the translation option(Para [0069], Ln 19-21, and have the listening user hear only the translated version of the speaking user's words). 
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Swift, Olkha and Yu, with the selective phrase translation of Lovitt, as it identifies if translation is necessary, and save computing resources when it is not(Para [0080], Ln 10-15).
The combination of Swift, Olkha, Yu and Lovitt does not teach a list of alternative.
It the same field of translation systems Ideuchi teaches a list of alternative(Para [0119], Ln 3-4, the translation word candidate list displayed for the user).
It would have been obvious for one skilled in the art, at the effective time of filing, to modify the combination of Swift, Olkha, Yu and Lovitt, with the translation candidate list output of Ideuchi as it allows incorrect translations to be manually removed from future results, improving the quality of the translation results(para [0119], Ln 3-10). 

	Regarding Claim 12:
	Claim 12 contains similar limitations as Claim 5, and is therefore rejected for the same reasons.

	Regarding Claim 19:
	Claim 19 contains similar limitations as claim 5, and is therefore rejected for the same reasons.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swift and Olkha as applied to claim 1 above, and further in view of Aue (US 20150350451 A1).

Regarding Claim 7:
The combination of Swift and Olkha teaches the method of claim 1, and Swift teaches wherein a text of the media data associated with the first user is displayed(Para [0016], Ln 3-4, UI 122 may be a graphical user interface … and can display text. Para [0035], Ln 1-4, FIG. 3….translated text. Abstract, Ln 1-3, native language of a first user is different from a target language of a message to be transmitted by the first user to a second user).
The combination of Swift and Olkha teaches does not teach to two or more other users in multiple languages.
In the same field of conference systems with translation, Aue teaches to two or more other users in multiple languages(Para [0127], Ln 6-9, calls between any number (n<2) of human participants are also envisaged with up to n-way translation being performed (e.g. if all n users speak different languages)).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Swift and Olkha, with the support for translation to more than one second user, of Aue, as it improves convenience for a large group of users who speak different languages(Para [0127], Ln 12-14).

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 7, and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alloh et al. (US 20210124803 A1)
Translation system involving user language proficiency.
	Stephenson et al. (US 20200219489 A1)
Translation upon detection of fluency errors in speech.
	Krasadakis et al. (US 20170344530 A1)
Translation system involving user language fluency.
	Lindblom et al. (US 20160170970 A1)
Translation system involving users understanding.
	Murata et al. (JP 2006227425 A)
Phrase pronunciation difficulty assistance system.
Liu et al. “Automatic evaluation of sentence fluency”
Evaluation metric for sentence fluency.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658